UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILING SEC FILE NUMBER:333-192156CUSIP NUMBER:98149J 104 (Check One):xForm 10-KoForm 20-FoForm 11-KoForm 10-QoForm N-SARoForm N-CSRFor Period Ended: December 31, 2015 oTransition Report on Form 10-KoTransition Report on Form 20-FoTransition Report on Form 11-KoTransition Report on Form 10-QoTransition Report on Form N-SAR Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission hasverified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I REGISTRANT INFORMATION World Media & Technology Corp.Full Name of RegistrantFormer Name if Applicable600 Brickell Ave., Suite 1775Address of Principal Executive Office (Street and Number)Miami, Florida 33131City, State and Zip CodePART II RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III NARRATIVEState below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.The Registrant has a small accounting staff which has devoted substantial time and effort to recent business matters affecting the Registrant, and as a result, the attorneys and accountants could not complete the required legal information and financial statements, and management could not complete the Management's Discussion and Analysis of such financial statements prior to the filing deadline. SEC 1344 (04-09)Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Fabio Galdi(347)717-4966(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes x No o (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o No xIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2World Media & Technology Corp.(Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 30, 2016By:/s/ Fabio GaldiFabio GaldiChief Executive Officer and Director3
